Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, without traverse, encompassing claims 1-8 and newly added claim 19 in the reply filed on 07/28/2022 is acknowledged.  
	Claims 1-8, 19 are being considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 7 recite the broad recitation 5 to 25 C, and drying, and the claims also recite 15-25 C and spray drying; respectively; which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Postma et al. (J. Appl. Phycol., Biorefinery of the macroalgae Ulva lactuca: extraction of proteins and carbohydrates by mild disintegration. Oct. 28, 2017; hereinafter R1) in view of Lei (US 2017/0119018; hereinafter R2)
Method claim 1 is a processing method of fresh algae that is subjected to osmotic shock and hydrolytic enzyme treatment. After said treatments, solid and liquid phases are separated. The processing of algae is started within three hours of harvesting algae in a temperature range of 4-30 C.  
Claim 1, 3, 5, 6 - R1 investigates the effect of osmotic shock, enzymatic incubation and pulsed electric field and high shear homogenization on the release of water soluble protein and carbohydrates from the green algae Ulva lactuca. (Abstract)
Claims 1, 2, 3 - R1 teaches of lysing the algal cells by osmotic shock that is carried out at 4, 22 or 30 C. (materials and methods, Osmotic shock)
Claims 1, 6 - R1 discloses the use of cell wall degrading enzyme for disintegrating algal cells. Enzyme such as cellulase, pectinase, Maceroenzyme and beta-glucuronidase are used. Washed U. lactuca thallus is suspended in acetate buffer and treated with enzyme. Enzymatic treatment is carried out for 4 h. The treated mixture of algal cells is centrifuged and solid and liquid phases (supernatant) are separated. 
Claims 2, 3 - R1 teaches of result effective variables for osmotic shock. Both temperature and the duration of treatment have a substantial effect on the release of soluble proteins and carbohydrates. (Results and Discussion, Osmotic Shock)
Claim 1 - R1 explains while the preliminary experiments were conducted on mildly dried biomass, but due to a lower protein yield, subsequent experiments were carried out only with fresh biomass. Using a fresh algal biomass results in a higher  protein yield (Result and Discussion, De-watering). Instant claim 1 is limited to processing algal biomass within 3 h after harvesting alga biomass. Based on R1’s disclosure, processing fresh algal biomass for a higher protein yield would have been motivated. 
R1 discloses the best product yields achieved by osmotic shock, enzyme incubation, Pulse electric field, and high shear homogenization (Table 4). Treatment duration and temperature are also disclosed for various treatments. (Table 4)
Claim 8 – Claim 8 is limited to a yield of algal protein that is at least 65% by weight of the total cell protein content. R1 clearly suggests using fresh algal cells for higher protein yield. 
Claim 19 - Claim 19 recites that the pH during processing is between pH 5.5-7.5. The method of claim 1 comprises an enzymatic treatment involving hydrolytic enzymes. Since one of the result effective variables in an enzymatic treatment is the pH of the medium, it would have been obvious to use an optimum pH of the enzymes involved in the reaction. 
Claim 7 – Claim 7 is limited to spray drying of the supernatant resulting from osmotic shock and enzymatic treatment. It is noted that spray drying of protein compositions is a conventional wisdom of the art and considered a routine process. 
However, R1 is silent to treatment of algal cells using a combination of osmotic shock and enzymatic treatment as recited in instant claim 1
R2 discloses compositions comprising defatted microalgae in various physical forms. (Abstract).
R2 discloses that algal cell lysis may be effectuated by various methods including osmotic shock, enzymatic treatment using polysaccharide degrading enzymes, mechanical pressure-based lysis, etc. These methods may be used as a single method or in combination simultaneously or sequentially. Using one or more of the methods, more than 70% cell breakage is observed. [0036]. 
In summary, R1 discloses methods of extracting proteins from algal cells using various methods of extraction comprising osmotic shock and enzymatic degradation of algal cells. R1 also suggest using fresh algal cells to obtain a higher protein yield. R2 teaches of various methods for disintegrating algal biomass including osmotic shock and enzymatic treatment of the cells and clearly states that such methods may be employed as single methods or may be used in combination; simultaneously or sequentially. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by combining osmotic shock and enzymatic treatment of algal biomass. One would do so to improve the extraction of proteins and other cellular components from algal cells. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing alga protein using fresh algal biomass while employing osmotic shock and enzymatic treatment of algal cells. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791